Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 03, 2015

The Court of Appeals hereby passes the following order:

A15A2299. JOHNNY MORGAN v. THE STATE.

      The above appeal was docketed in this Court on August 10, 2015. Pursuant to
the Rules of this Court, appellant’s enumeration of errors and brief were due on
August 30, 2015. See Court of Appeals Rule 23.
      Appellant was ordered to file on September 24, 2015. Thereafter, on October
5, 2015, appellant was granted an extension of time causing his brief to be due on or
before October 23, 2015.
      It appearing appellant’s brief and enumeration of errors have not been filed as
of the date of this order, it is hereby ordered this appeal be DISMISSED. See Court
of Appeals Rules 7 and 13.

                                       Court of Appeals of the State of Georgia
                                                                            11/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.